DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 11/23/2020. Claims 1, 6 and 7 have been amended. Claims 11-13 have been added. 

Response to Arguments
3. 	Applicant's arguments filed on 11/23/2020 with respect to claims 1-13 have been considered, but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Specification 
4. 	The amended title filed on 11/23/2020 has been accepted and made of record. 

Claim Objections
5.	Claims 1, 6 and 11-13 are objected to because of the following informalities:  
 	Claim 1, the limitation of “increasesed” in line 12 should be replaced with –increased--. 
 	Claim 6, the limitation of “increaseed” in line 13 should be replaced with –increased--.
d” in line 3 should be replaced with –coordinate--. 
 	Claim 12, the limitation of “coordinated” in line 3 should be replaced with –coordinate--.   
 	Claim 13, the limitation of “coordinated” in line 3 should be replaced with –coordinate--.   
 	Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ravirala et al. (US-PGPUB 2016/0241793) in view of Bart et al. (US Patent 10,893,206).
Regarding claim 1, Ravirala discloses an image-capturing device (see figs. 2 and 5 and paragraphs 0026-0027, 0034-0035) comprising: 
 	a camera module (dual camera device; see figs. 2, 5) configured to capture an image of an object (see fig. 1), wherein the image is displayed by a displayer (display 525; see figs. 2, 5 and paragraphs 0035, 0029, 0041) and the camera module comprises:
 		 a first camera (Camera-wide 202 (502); see figs. 2, 5 and paragraphs 0027, 0036) having a first field of view (FOV) and configured to capture an image in the first FOV (Wide-angle sensor 202 provides image information 203 to a VFE wide-angle image processing module 206; see figs. 2, 5 and paragraph 0027), so as to produce a first image (A first image 100 was taken using the wide-angle lens; see fig. 1 and paragraph 0026); and  
 		a second camera (Camera-Tele 204 (504); see figs. 2, 5 and paragraphs 0027, 0036) adjacent to the first camera and having a second FOV, wherein the first FOV is wider than the second FOV, the second camera is configured to capture an image in the second FOV (Telephoto sensor 204 provides image information 205 to the VFE telephoto image processing module 208; see paragraph 0027 and figs. 2, 5), so as to produce a second image (second image 110; see fig. 1 and paragraph 0026), wherein the displayer displays one of the first and second images (see paragraph 0026 and fig. 7); and 
 	a controller (Image processing module 218 (processor 528); see figs. 2, 5 and paragraphs 0029, 0038, 0040) configured to select a display region (Portion 115 of the first image; see fig. 1 and paragraph 0026) in the first image (The output from the wide-) according to an object distance (physical/virtual distance of the trees to the camera) from the object to the camera module when a zoom ratio of the first image is increasesed to a switch display ratio (Inputting more than a 2x optical zoom factor; see paragraph 0026 and figs. 1-2, 6-7), and then the displayer displays the second image (For optical zoom factors greater than a 2x zoom factor, the image captured by the telephoto lens will be displayed; see paragraphs 0026-0029, 0047, 0045 and fig. 7).  
 	However, Ravirala fails to expressly disclose when a zoom ratio of the first image is increasesed to a switch display ratio, such that the display region is enlarged to form an enlarged display region and then the enlarged display region is displayed on the displayer before the displayer displays the second image, wherein the enlarged display region is matched with the second image in appearance.
 	On the other hand, Bart discloses when a zoom ratio of the first image (The first stream that corresponds to an entire field of view of the camera; see col. 5, lines 23-45) is increasesed to a switch display ratio (Zoom-in ratio command; see figs. 1-2 and col. 5, lines 46-52), such that the display region is enlarged to form an enlarged display region and then the enlarged display region is displayed on the displayer (Providing a digitally zoomed portion of the first video stream from the camera includes magnifying a portion of the first video stream and outputting the portion of the first video stream that is magnified on a display; see figs. 1-2 and from col. 5, line 46 to col. 6, line 3) before the displayer displays the second image (Replacing the digitally zoomed portion of the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Ravirala and Bart to provide when a zoom ratio of the first image is increasesed to a switch display ratio, such that the display region is enlarged to form an enlarged display region and then the enlarged display region is displayed on the displayer before the displayer displays the second image, wherein the enlarged display region is matched with the second image in appearance for the purpose of providing a smooth transition while changing between the different fields of view, thus eliminating the appearance of latency in response to the user inputs.

 	Regarding claim 7, Ravirala discloses a method for operating an image-capturing system (see figs. 2, 5, 7) comprising: 
 	producing a first image (A first image 100 was taken using the wide-angle lens; see fig. 1 and paragraph 0026) through capturing an object within a field of view (FOV) by a first camera (Wide-angle sensor 202 (502) provides image information 203 to a 
 	 displaying the first image by a displayer (Image 110; see figs. 1-2, 6-7 and paragraphs 0026-0027), wherein a display region (Portion 115 of the first image; see fig. 1 and paragraph 0026) in the first image (The output from the wide-angle camera (first image) is streamed and displayed in the display screen 603 while the zoom factor is between 1x and (Mx-Bx); see paragraph 0045. The displayed first image including portion 115) is selected according to an object distance (distance of the trees to the camera) of the object when a zoom ratio of the first image is increased to a switch display ratio (Inputting more than a 2x optical zoom factor; see paragraph 0026 and figs. 1-2, 6-7); and then
 	switching to display the second image (For optical zoom factors greater than a 2x zoom factor, the image captured by the telephoto lens will be displayed; see paragraphs 0026-0029, 0047, 0045 and fig. 7).  
 	However, Ravirala fails to expressly disclose when a zoom ratio of the first image is increased to a switch display ratio, such that the display region is enlarged to form an enlarged display region and then the enlarged display region is displayed on the displayer, wherein the enlarged display region is matched with the second image in appearance.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Ravirala and Bart to provide when a zoom ratio of the first image is increased to a switch display ratio, such that the display region is enlarged to form an enlarged display region and then the enlarged display region is displayed on the displayer, wherein the enlarged display region is matched with the second image in appearance for the purpose of providing a smooth transition while changing between the different fields of view, thus eliminating the appearance of latency in response to the user inputs.

claim 11, Ravirala and Bart disclose everything claimed as applied above (see claim 1). However, Ravirala fails to disclose a point at a top-left 7corner of a coordinate of the enlarged display region is corresponding to a point at a top-left corner of a coordinated of the display region, so that the display region of the first image is corresponding to the second image matched with the enlarged display region in appearance.
 	Nevertheless, Bart discloses a point at a top-left 7corner of a coordinate of the enlarged display region is corresponding to a point at a top-left corner of a coordinated of the display region, so that the display region of the first image is corresponding to the second image matched with the enlarged display region in appearance (Requesting a second video stream corresponding to the digitally zoomed portion of the first video stream includes providing an indication of coordinates in the first video stream to zoom into; see figs. 1-2 and col. 6, lines 4-28. Coordinates of the new view corresponding to the pixel coordinates in the original video stream; see col. 3, lines 16-32. Figure 1 illustrates how the enlarged display region (see item 120B) matches the second image (see item 120C) in appearance; see figs. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Ravirala and Bart to provide a point at a top-left 7corner of a coordinate of the enlarged display region is corresponding to a point at a top-left corner of a coordinated of the display region, so that the display region of the first image is corresponding to the second image matched with the enlarged display region in appearance for the purpose of providing a smooth transition while changing between the different fields of view. 

 	Regarding claim 13, Ravirala and Bart disclose everything claimed as applied above (see claim 7). However, Ravirala fails to disclose a point at a top-left 7corner of a coordinate of the enlarged display region is corresponding to a point at a top-left corner of a coordinated of the display region, so that the display region of the first image is corresponding to the second image matched with the enlarged display region in appearance.
 	Nevertheless, Bart discloses a point at a top-left 7corner of a coordinate of the enlarged display region is corresponding to a point at a top-left corner of a coordinated of the display region, so that the display region of the first image is corresponding to the second image matched with the enlarged display region in appearance (Requesting a second video stream corresponding to the digitally zoomed portion of the first video stream includes providing an indication of coordinates in the first video stream to zoom into; see figs. 1-2 and col. 6, lines 4-28. Coordinates of the new view corresponding to the pixel coordinates in the original video stream; see col. 3, lines 16-32. Figure 1 illustrates how the enlarged display region (see item 120B) matches the second image (see item 120C) in appearance; see figs. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Ravirala and Bart to provide a point at a top-left 7corner of a coordinate of the enlarged display region is corresponding to a point at a top-left corner of a coordinated of the display region, so that the display region of the first image is corresponding to the second image matched . 

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ravirala in view of Bart and further in view of Scarff (US-PGPUB 2010/0277619).
 	Regarding claim 2, Ravirala and Bart disclose everything claimed as applied above (see claim 1). However, Ravirala and Bart fail to expressly disclose each of the first camera and the second camera has a first focal length and a second focal length, and the first focal length is less than the second focal length.  
 	Nevertheless, Scarff discloses each of the first camera and the second camera has a first focal length and a second focal length, and the first focal length is less than the second focal length (Camera 10 includes a first lens 12 having a relatively-shorter focal length and a first sensor 14 that are located proximate to a second lens 16 having a relatively-longer focal length and a second sensor 18. Of course, due to the different focal lengths of the lenses 12 and 16, the first sensor 14 will obtain an image of the subject with a relatively-wider field of view (FOV) as compared to the relatively-narrower FOV of the image obtained by the second sensor 18; see paragraph 0012). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravirala, Bart and Scarff to provide each of the first camera and the second camera has a first focal length and a second focal length, and the first focal length is less than the second focal length for the purpose of ensuring different fields of view in accordance to user preferences. 

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ravirala in view of Bart and Scarff and further in view of Shimizu et al. (US-PGPUB 2017/0223261). 
 	Regarding claim 3, Ravirala, Bart and Scarff disclose everything claimed as applied above (see claim 2). However, Ravirala, Bart and Scarff fail to disclose a calculation unit configured to calculate an offset value between the first image and the second image according to the object distance, the first focal length, and the second focal length, wherein the controller is further configured to select the display region according to the offset value.  
 	On the other hand, Shimizu discloses a calculation unit configured to calculate an offset value between the first image and the second image according to the object distance, the first focal length, and the second focal length, wherein the controller is further configured to select the display region according to the offset value (The image captured by the sub-camera 80 is used to track the subject 120. The focal point 140 of the subject 120 and the base length 1050, that is, the distance between the optical axes of the main camera 20 and the sub-camera 80, can be used in a triangulation algorithm for measuring the distance between the subject 120 and the digital camera. More specifically, when the coordinates of the subject 120 as projected onto the sub-camera 80 are shifted away from the center axis of the optical system of the sub-camera 80 by an offset distance 155, this distance can be used together with the dimensions of the optical system to estimate the position of the sub-camera 80, that is, the distance between the subject 120 and the position of the camera. This information can therefore 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravirala, Bart,  Scarff and Shimizu to provide a calculation unit configured to calculate an offset value between the first image and the second image according to the object distance, the first focal length, and the second focal length, wherein the controller is further configured to select the display region according to the offset value for the purpose of using positional relationships between the two cameras to as to effectively focus on the object of interest. 

11.	Claims 4-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ravirala in view of Bart and further in view of Shimizu et al. (US-PGPUB 2017/0223261). 
 	Regarding claim 4, Ravirala and Bart disclose everything claimed as applied above (see claim 1). However, Ravirala and Bart fail to disclose the first camera and the second camera are spaced apart from each other by a gap, and the controller comprises: a calculation unit configured to calculate an offset value between the first image and the second image according to the object distance and gap, wherein the controller is further configured to select the display region according to the offset value. 
 	Nevertheless, Shimizu discloses the first camera and the second camera are spaced apart from each other by a gap (base length 150; see fig. 2), and the controller comprises: a calculation unit configured to calculate an offset value between the first 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravirala, Bart and Shimizu to provide the first camera and the second camera are spaced apart from each other by a gap, and the controller comprises: a calculation unit configured to calculate an offset value between the first image and the second image according to the object distance and gap, wherein the controller is further configured to select the display region according to the offset value for the purpose of using positional relationships between the two cameras to as to effectively focus on the object of interest. 

claim 5, Ravirala and Bart disclose everything claimed as applied above (see claim 1). However, Ravirala and Bart fail to disclose the camera module further comprise:  an auto focus module configured to make the first camera focus on the object, wherein the first camera has a first focal length, and the controller is further configured to calculate the object distance according to the first focal length and a focus position of the first camera which is focused on the object.  
 	On the other hand, Shimizu discloses an auto focus module (Elements 70, 100 and 110; see paragraph 0033) configured to make the first camera focus on the object (Spatial frequency calculator 70 that calculates focusing conditions for bringing the subject into focus; see paragraphs 0033, 0049), wherein the first camera has a first focal length, and the controller is further configured to calculate the object distance according to the first focal length and a focus position of the first camera which is focused on the object (Calculator 100 calculates information about the distance to the subject, and an autofocus (AF) controller 110 that uses a motor to increase and decrease the relative distance between the objective lens 10 and the main camera 20 in accordance with the distance information calculated by the distance information calculator 100 in order to keep the subject in focus; see paragraphs 0033-0034, 0048). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravirala, Bart and Shimizu to provide the camera module further comprise:  an auto focus module configured to make the first camera focus on the object, wherein the first camera has a first focal length, and the controller is further configured to calculate the object distance according to the first focal length and a focus position of the first camera which is 

 	Regarding claim 6, Ravirala discloses an image-capturing device (see figs. 2 and 5 and paragraphs 0026-0027, 0034-0035) comprising: 
 	a camera module (dual camera device; see figs. 2, 5) configured to capture an image of an object (see fig. 1), wherein the image is displayed by a displayer (display 525; see figs. 2, 5 and paragraphs 0035, 0029, 0041), and the camera module comprises: 
 		a first camera (Camera-wide 202 (502); see figs. 2, 5 and paragraphs 0027, 0036) having a first field of view (FOV) and configured to capture an image in the first FOV (Wide-angle sensor 202 provides image information 203 to a VFE wide-angle image processing module 206; see figs. 2, 5 and paragraph 0027), so as to produce a first image (A first image 100 was taken using the wide-angle lens; see fig. 1 and paragraph 0026); and 
 		a second camera (Camera-Tele 204 (504); see figs. 2, 5 and paragraphs 0027, 0036) adjacent to the first camera and having a second FOV, wherein the first FOV is wider than the second FOV, the second camera is configured to capture an image in the second FOV (Telephoto sensor 204 provides image information 205 to the VFE telephoto image processing module 208; see paragraph 0027 and figs. 2, 5), so as to produce a second image (second image 110; see fig. 1 and paragraph 0026), wherein the displayer displays one of the first and second images (see paragraph 0026 and fig. 7);
(The output from the wide-angle camera (first image) is streamed and displayed in the display screen 603 while the zoom factor is between 1x and (Mx-Bx); see paragraph 0045. The displayed first image including portion 115) according to the object distance (distance of the trees to the camera) when a zoom ratio of the first image is increaseed to a switch display ratio (Inputting more than a 2x optical zoom factor; see paragraph 0026 and figs. 1-2, 6-7), and then the displayer displays the second image (For optical zoom factors greater than a 2x zoom factor, the image captured by the telephoto lens will be displayed; see paragraphs 0026-0029, 0047, 0045 and fig. 7).  
 	However, Ravirala fails to expressly disclose when a zoom ratio of the first image is increaseed to a switch display ratio, such that the display region is enlarged to form an enlarged display region and then the enlarged display region is displayed on the displayer before the displayer displays the second image, wherein the enlarged display region is matched with the second image in appearance.
 	On the other hand, Bart discloses when a zoom ratio of the first image (The first stream that corresponds to an entire field of view of the camera; see col. 5, lines 23-45) is increaseed to a switch display ratio (Zoom-in ratio command; see figs. 1-2 and col. 5, lines 46-52), such that the display region is enlarged to form an enlarged display region and then the enlarged display region is displayed on the displayer (Providing a digitally zoomed portion of the first video stream from the camera includes magnifying a portion of the first video stream and outputting the portion of the first video stream that is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Ravirala and Bart to provide when a zoom ratio of the first image is increaseed to a switch display ratio, such that the display region is enlarged to form an enlarged display region and then the enlarged display region is displayed on the displayer before the displayer displays the second image, wherein the enlarged display region is matched with the second image in appearance for the purpose of providing a smooth transition while changing between the different fields of view, thus eliminating the appearance of latency in response to the user inputs.
 	It is noted that Ravirala and Bart fail to expressly disclose a sensor configured to detect an object distance from the object to the camera module. 
 	On the other hand, Shimizu discloses a sensor configured to detect an object distance from the object to the camera module (Distance information calculator 100 that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravirala, Bart and Shimizu to provide a sensor configured to detect an object distance from the object to the camera module for the purpose of easily focusing and zooming on the object of interest to the user. 

 	Regarding claim 8, Ravirala and Bart disclose everything claimed as applied above (see claim 7). However, Ravirala and Bart fail to disclose wherein selecting the display region in the first image according to the object distance of the object comprises:  calculating an offset value between the first image and the second image which are at the same zoom ratio according the object distance; and selecting the display region in the first image according to the offset value.  
 	Nevertheless, Shimizu discloses calculating an offset value between the first image and the second image which are at the same zoom ratio according the object distance; and selecting the display region in the first image according to the offset value (When a zoom lens is used as the lens for the sub-camera 80 and the focal length of the lens is set to a prescribed value so as to have equal angle of view, the focal length is changed to, for example, a value that is twice the optical focal length of the main camera 20. When the imaging lens for the main camera 20 is changed, the appropriate focal length from among those three focal lengths can be selected and used for the lens for the sub-camera 80; see paragraphs 0101-0102. When the coordinates of the subject 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravirala, Bart and Shimizu to provide calculating an offset value between the first image and the second image which are at the same zoom ratio according the object distance; and selecting the display region in the first image according to the offset value for the purpose of effectively focusing on the object of interest to the user.  

 	Regarding claim 9, Ravirala and Bart disclose everything claimed as applied above (see claim 7). However, Ravirala and Bart fail to disclose detecting a distance from the object to a camera module comprising the first camera and the second camera by a sensor, so as to obtain the object distance.  
 	On the other hand, Shimizu discloses detecting a distance from the object to a camera module comprising the first camera and the second camera by a sensor, so as to obtain the object distance (Distance information calculator 100 that calculates information about the distance to the subject; see fig. 1 and paragraphs 0033, 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravirala, Bart 

 	Regarding claim 10, Ravirala and Bart disclose everything claimed as applied above (see claim 7). However, Ravirala and Bart fail to disclose focusing the first camera on the object; and calculating the object distance according to a focal length of the first camera and a focus position of the first camera which is focused on the object.  
 	Nevertheless, Shimizu discloses focusing the first camera on the object (bringing the subject into focus; see paragraphs 0033, 0049); and calculating the object distance according to a focal length of the first camera and a focus position of the first camera which is focused on the object (Calculator 100 calculates information about the distance to the subject, and an autofocus (AF) controller 110 that uses a motor to increase and decrease the relative distance between the objective lens 10 and the main camera 20 in accordance with the distance information calculated by the distance information calculator 100 in order to keep the subject in focus; see paragraphs 0033-0034, 0048). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ravirala, Bart and Shimizu to provide focusing the first camera on the object; and calculating the object distance according to a focal length of the first camera and a focus position of the first camera which is focused on the object for the purpose of reliably focusing on the object of interest to the user.  

 	Regarding claim 12, Ravirala, Bart and Shimizu disclose everything claimed as applied above (see claim 6). However, Ravirala fails to disclose a point at a top-left 7corner of a coordinate of the enlarged display region is corresponding to a point at a top-left corner of a coordinated of the display region, so that the display region of the first image is corresponding to the second image matched with the enlarged display region in appearance.
 	Nevertheless, Bart discloses a point at a top-left 7corner of a coordinate of the enlarged display region is corresponding to a point at a top-left corner of a coordinated of the display region, so that the display region of the first image is corresponding to the second image matched with the enlarged display region in appearance (Requesting a second video stream corresponding to the digitally zoomed portion of the first video stream includes providing an indication of coordinates in the first video stream to zoom into; see figs. 1-2 and col. 6, lines 4-28. Coordinates of the new view corresponding to the pixel coordinates in the original video stream; see col. 3, lines 16-32. Figure 1 illustrates how the enlarged display region (see item 120B) matches the second image (see item 120C) in appearance; see figs. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Ravirala and Bart to provide a point at a top-left 7corner of a coordinate of the enlarged display region is corresponding to a point at a top-left corner of a coordinated of the display region, so that the display region of the first image is corresponding to the second image matched . 


Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/25/2021